                Case 8:19-bk-08638-CPM       Doc 528     Filed 11/25/20     Page 1 of 5




                              UNITED STATES BANKRUPTCY COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION

In re:                                                 CASE NO. 8:19-bk-08638-CPM

THE PRODUCERS, INC.,                                   CHAPTER 7

            Debtor.
_____________________________________/

                             AGREED MOTION TO
          EXTEND DEADLINES AND CONTINUE NOVEMBER 30, 2020 HEARINGS

           Gregory Faia, Vernon Decossas, DNC Holdings, Inc., Domain Apps, LLC, Faia and

Associates, LLC, Faia Development Group, LLC, and ADS Squared, LLC (“Movants”), hereby

file this Agreed Motion to Extend Deadlines and Continue November 30, 2020 Hearings (“Agreed

Motion”) and in furtherance thereof state:

           1.      On October 15 & 16, 2020, Movants, Sigmund Solares, Michael Gardner,

(collectively the “Parties”) and Larry Hyman as the Chapter 7 Trustee (the “Trustee”) participated

in a mediation with John W. Perry to attempt to resolve outstanding issues in this proceeding. To

assist with this process, Mr. Perry suggested a two-week halt to filings, to which the Parties agreed.

           2.      Accordingly, on October 20, 2020, the Parties filed their Agreed Motion to

Reschedule October 22, 2020 Hearing on Motion to Convert Case to Chapter 11 (“Agreed Motion

to Reschedule”) (Doc. No. 508) and on October 24, 2020 Movants filed their Agreed Motion to

Modify Briefing Schedule Regarding Emergency Motion to Compel Additional 2004 Examination

Testimony of Michael Gardner (“Motion to Modify Briefing Schedule”) (Doc. No. 513).

           3.      The Court granted both the Agreed Motion to Reschedule and Motion to Modify

Briefing Schedule1, and established November 9, 2020 as the deadline for


1
    See Doc. Nos. 511, 515.
            Case 8:19-bk-08638-CPM        Doc 528     Filed 11/25/20     Page 2 of 5




            a. Movants’ response to the Motion to Convert Chapter 7 Case to a Case Under

               Chapter 11 (the “Response”) and;

            b. Supplemental briefing in connection with the Emergency Motion to Compel

               Additional 2004 Testimony of Michael Gardner (the “Supplemental Briefing”).

       4.      Discussions between the Parties continued during the two-week armistice and the

Parties and the Trustee filed their Amended Agreed Motion to Extend Deadlines and Continue

November 16, 2020 Hearings (“Motion to Continue Nov. 16 Hearing”) (Doc. No. 520). On

November 18, 2020 the Court docketed its Order Granting Amended Agreed Motion to Extend

Deadlines and Continue Nov. 16, 2020 Hearing (“Order Continuing Nov. 16 Hearing”) (Doc

No. 522). The Order Continuing Nov. 16 Hearing continued all matters set for hearing on

November 16, 2020 to November 30, 2020. (Doc. No. 522).

       5.      Since entry of the Order Continuing Nov. 16 Hearing, discussions between the

Parties and the Trustee have continued and certain key terms were agreed upon that support the

reality that documenting a final binding agreement can now progress.

       6.      Therefore, to allow the Parties to continue to focus on reaching a resolution, the

Parties request the Court enter an order continuing the hearings scheduled for November 30, 2020

including, but not limited to, those on the Motion to Convert Chapter 7 Case to a Case Under

Chapter 7 (Doc. No. 459), Emergency Motion to Compel Additional 2004 Examination of Michael

Gardner (Doc. No. 465), Motion to File Paper Under Seal (Doc. No. 470), Addendum to Motion

to File Paper Under Seal (Doc No. 471) and Motion to Compel Production and Discovery

Responses (Doc. No. 488) (together, the “Hearing”), to December 16, 2020 and establishing the

following schedule with respect to several upcoming filing deadlines (the “Schedule”):

            a. Setting December 9, 2020 as Movants’ deadline to file the Response;




                                               2
            Case 8:19-bk-08638-CPM          Doc 528     Filed 11/25/20     Page 3 of 5




            b. Setting December 9, 2020 as the deadline to file the Supplemental Briefing;

            c. Setting December 9, 2020 as the deadline for any party in interest to file a response

               to Sigmund Solares and Michael Gardner’s Objection to DNC Holdings, Inc. Proof

               of Claim No. 2 Based on Promissory Note (“Claim Objection”) (Doc. No. 490).

       7.      Movants do not seek a further continuance deadline to file a response to the First

Interim Application for Allowance and Payment of Compensation and Reimbursement of

Expenses to Robert F. Elgidely, Esq. and the Law Firm of Fox Rothschild LLP as Special Counsel

to Chapter 7 Trustee, Larry S. Hyman (“Interim Fee App”) (Doc. No. 512) based on the

understanding that counsel for the Trustee does not oppose Movants reserving all arguments and

objections for consideration, without waiver, upon the filing of           a final application for

compensation by counsel for the Trustee.

       8.      Undersigned counsel certifies that he has conferred with counsel for Solares,

Gardner, and the Trustee who each agree to the relief requested herein.

       WHEREFORE, Movants respectfully request that the Court grant their Agreed Motion,

enter an order continuing the Hearing to December 16, 2020 at 9:00 a.m, setting the deadlines

outlined in the Schedule, and grant all such further relief the Court deems to be just and proper.

Dated: November 25, 2020                              Respectfully submitted,

JONES WALKER LLP                                  TAYLOR, PORTER, BROOKS &
                                                  PHILLIPS L.L.P.

/s/ Michael W. Magner                             /s/ Ryan K. French
Michael W. Magner                                 Ryan K. French, Bar # 34555
Louisiana Bar Roll No. 01206, pro hac vice        450 Laurel Street, 8th Floor (70801)
201 St. Charles Avenue, Suite 5100                P. O. Box 2471
New Orleans, LA 70170                             Baton Rouge, LA 70821
Tel: (504) 582-8316                               Tel: (225) 381-0262
Fax: (504) 589-8316                               Fax: (225) 215-8741
Email: mmagner@joneswalker.com                    Email: ryan.french@taylorporter.com




                                                 3
           Case 8:19-bk-08638-CPM          Doc 528      Filed 11/25/20   Page 4 of 5




Attorneys for Faia Development Group, LLC; Attorneys for Creditor DNC Holdings, Inc.,
Faia & Associates, LLC; and Gregory G. Faia Domain Apps, LLC, Ads Squared, LLC, and
                                            Vernon Decossas




UNDERWOOD MURRAY P.A.                            CARLTON FIELDS, P.A.

/s/ Scott A. Underwood                     /s/ Donald R. Kirk
Scott A. Underwood (FBN 0730041)           Donald R. Kirk (FBN 0105767)
100 North Tampa Street, Suite 2325         Kevin P. McCoy (FBN 36225)
Tampa, FL 33602                            P.O. Box 3239
Tel: (813) 540-8402 / Cell: (813) 992-8148 Tampa, FL 33601-3239
Fax: (813) 553-5345                        Tel: (813) 223-7000
Email: sunderwood@underwoodmurray.com      Fax: (813) 229-4133
                                           E-mail: dkirk@carltonfields.com
Attorneys for Creditor DNC Holdings, Inc., E-mail: kmccoy@carltonfields.com
Domain Apps, LLC, Ads Squared, LLC and
Vernon Decossas                            Attorneys for Faia Development Group, LLC;
                                           Faia & Associates, LLC; and Gregory G. Faia




                                   FILER’S ATTESTATION


       Pursuant to Local Rule 1001-2(g)(3) regarding signatures, Scott A. Underwood attests the

concurrence in the filing of this paper has been obtained.

                                             /s/ Scott A. Underwood
                                             Scott A. Underwood




                                                 4
          Case 8:19-bk-08638-CPM          Doc 528     Filed 11/25/20     Page 5 of 5




                               CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was filed electronically through the Court’s

CM/ECF system on November 25, 2020, which provides notice to all counsel of record by

electronic means.

                                            /s/ Scott A. Underwood
                                            Scott A. Underwood




                                               5
